 

Exhibit 10.1

EXECUTIVE CHANGE OF CONTROL AGREEMENT

This Executive Change of Control Agreement (this “Agreement”), is made as of the
1st day of January, 2007, by and between On Assignment, Inc., a Delaware
corporation (the “Company”), and James Brill (the “Executive”).

Recitals

A.            The Executive has been hired as of the date hereof to serve as the
Chief Financial Officer of the Company, in connection with which, the Executive
has entered into an Employment Agreement of even date herewith providing for
severance and termination benefits in certain circumstances.

B.            Absent the execution and delivery of this Agreement, pursuant to
the Company’s Change in Control Severance Plan (the “ASGN Severance Plan”), the
Executive would be entitled to receive certain severance benefits in the event
of a change in control (within the meaning set forth in the ASGN Severance
Plan).

C.            The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the current Company in the event of
any threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that are competitive with those of other corporations.  Therefore, in order
to accomplish these objectives, the Board has caused the Company to modify the
ASGN Severance Plan to eliminate its coverage of the Executive and to enter into
this Agreement and has provided that this Agreement will supersede the
Employment Agreement in the event that the Executive becomes entitled to any
compensation or benefits under this Agreement.

Agreement

In consideration of the foregoing and the mutual covenants and promises
contained herein, the parties agree as follows:

1.             Certain Definitions.  In addition to the terms defined elsewhere
herein, the following terms shall have the respective meanings set forth below:

(a)           “Accrued Compensation” means an amount including all amounts
earned or accrued through the termination date but not paid as of the
termination date including (i) Base Salary, (ii) reimbursement for reasonable
and necessary expenses incurred by you on behalf of the Company during the
period ending on the termination date, (iii) vacation and sick leave pay (to the
extent provided by Company policy or applicable law), and (iv) incentive


--------------------------------------------------------------------------------


compensation (if any) earned in respect of any period ended prior to the
termination date.   It is expressly understood that incentive compensation shall
have been “earned” as of the time that the conditions to such incentive
compensation have been met, even if not calculated or payable at such time.

(b)           “Affiliated Company” means any company controlled by, controlling
or under common control with the Company.

(c)           “Base Salary” means the Executive’s annual base salary at the rate
in effect during the last regularly scheduled payroll period immediately
preceding the occurrence of the Change in Control and does not include, for
example, bonuses, overtime compensation, incentive pay, fringe benefits, sales
commissions or expense allowances.

(d)           “Cause” means any of the following:

(i)            the Executive’s (A) conviction of a felony; (B) commission of any
other material act or omission involving dishonesty or fraud with respect to the
Company or any of its Affiliated Companies or any of the customers, vendors or
suppliers of the Company or its subsidiaries; (C) misappropriation of material
funds or assets of the Company for personal use; or (D) engagement in unlawful
harassment or other discrimination with respect to the employees of the Company
or its subsidiaries;

(ii)           the Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board, and such neglect has not
been cured within 30 days after the Executive receives notice thereof from the
Board;

(iii)          the Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company; or

(iv)          the Executive’s engaging in conduct constituting a breach of his
written obligations to the Company in respect of confidentiality and/or the use
or ownership of proprietary information.

(e)           “Change of Control” shall be deemed to occur upon the consummation
of any of the following transactions:

(i)            a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state of the Company’s incorporation or a transaction in which 50% or
more of the surviving entity’s outstanding voting stock following the
transaction is held by holders who held 50% or more of the Company’s outstanding
voting stock prior to such transaction; or

(ii)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company; or

(iii)          any reverse merger in which the Company is the surviving entity,
but in which 50% or more of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to such merger; or


--------------------------------------------------------------------------------


 

(iv)          the acquisition by any person (or entity) directly or indirectly
of 50% or more of the combined voting power of the outstanding shares of Company
capital stock; or

(v)           during any period of two (2) consecutive years (not including any
period prior to the date of this Agreement), individuals who at the beginning of
such period constitute the Board (and any new director, whose election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved), cease
for any reason to constitute a majority thereof; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Board on the date
hereof (the “Incumbent Board”) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

(f)            “Change of Control Period” means the period commencing on the
date hereof and ending on the third anniversary of the date hereof; provided,
however, that, commencing on the date two years after the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), the Change of Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company gives notice to
the Executive that the Change of Control Period shall not be extended.

(g)           “Date of Termination” means (i) if the employment is terminated
for Cause, the date of receipt by the Executive of written notice from the Board
or the CEO that the Executive has been terminated, or any later date specified
therein, as the case may be, (ii) if the employment is terminated by the Company
other than for Cause, death or disability, the date specified in the Company’s
written notice to the Executive of such termination, (iii) if the employment is
terminated by reason of the Executive’s death or disability, the date of such
death or the effective date of such disability, (iv) if the employment is
terminated by Executive’s resignation that constitutes Involuntary Termination
under this Agreement, the date of the Company’s receipt of the Executive’s
notice of termination or any later date specified therein.

(h)           “Good Reason” means either of the following:

(i)            the failure of the Company to pay an amount owing to the
Executive, which amount constitutes salary, bonus or other compensatory amount
related to his employment, after the Executive has provided the Board with
written notice of such failure and such payment has not thereafter been made
within 15 days of the delivery of such written notice; or

(ii)           the relocation of the Executive from the corporate headquarters
metropolitan area (as of the date of this Agreement) without his consent.


--------------------------------------------------------------------------------


 

(i)            “Involuntary Termination” shall mean the termination of
Executive’s employment with the Company (or, if applicable, successor entity)
other than by reason of death or disability:

(i)            upon Executive’s involuntary discharge or dismissal other than
for Cause,

(ii)           upon Executive’s resignation for Good Reason within 30 days after
the occurrence of the facts constituting Good Reason,

(iii)          upon Executive’s resignation following (A) a reduction in
Executive’s level of Base Salary or any Target Bonus (unless, in the case of a
reduction in any Target Bonus, there is a corresponding increase in the level of
Base Salary such that, in the aggregate, Executive is no worse off) or (B) a
material reduction in Executive’s benefits, provided and only if such change or
reduction is effected without Executive’s written concurrence, or

(iv)          upon Executive’s resignation following a change in the Executive’s
position with the Company (or, if applicable, with the successor entity) that is
effected without the Executive’s consent and that materially reduces his level
of responsibility or authority, other than reductions attributable to the
Company ceasing to be a publicly held company or becoming a subsidiary or
division of another company.

Except as provided in Section 2(b), for purposes of this Agreement any
determination of “Involuntary Termination” made by the Company or the Executive
shall be made in good faith. Any dispute regarding same shall be promptly
resolved by arbitration in accordance with the provisions of Sections 8(g) and
(h) below.

(j)            “Pro Rata Bonus” means an amount equal to 100% of the Target
Bonus that the Executive would have been eligible to receive for the Company’s
fiscal year in which the Executive’s employment terminates following a Change of
Control, multiplied by a fraction, the numerator of which is the number of days
in such fiscal year through the Termination Date and the denominator of which is
365.

(k)           “Target Bonus” shall mean the bonus which would have been paid to
the Executive for full achievement of the Company’s base business plan or budget
and/or for the attainment of specific performance objectives pertaining to the
business of the Company or any of its specific business units or divisions, or
to individual performance criteria applicable to the Executive or his position,
which objectives have been established by the Board of Directors (or the
Compensation Committee thereof) for the Executive relating to such plan or
budget for the year in question.  “Target Bonus” shall not mean the “maximum
bonus” which the Executive might have been paid for overachievement of such
plan.

2.             Involuntary Termination of Employment Following a Change in
Control.

(a)           Subject to the terms of this Agreement, the Executive shall be
entitled to receive severance payments from the Company for services previously
rendered to the Company and its Affiliated Companies if all of the following
conditions are met:  (1) a Change of Control occurs during the Change of Control
Period, (2) the Executive’s employment is


--------------------------------------------------------------------------------


terminated under circumstances constituting an Involuntary Termination, and
(3) the Date of Termination occurs during the period commencing upon such Change
of Control and ending on the date that is six (6) months and ten (10) business
days following the Change of Control.  In such event, the severance provisions
of this Agreement shall control and take precedence over any inconsistent terms
of any currently existing employment or severance arrangement between the
Company and the Executive, and the Company shall:

(i)            within 30 days after the Date of Termination, pay to the
Executive the Executive’s Accrued Compensation and Pro-Rata Bonus;

(ii)           within 30 days after the Date of Termination, pay to the
Executive the amount equal to the product of (i) 2.50 and (ii) the sum of
(A) the Executive’s Base Salary and (B) the Executive’s Target Bonus;

(iii)          for eighteen (18) months after the Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, continue to provide to the Executive and/or the Executive’s
family the benefits being provided to the Executive and/or the Executive’s
family immediately prior to the Change of Control, including the welfare benefit
plans, practices, policies and programs provided by the Company and its
Affiliated Companies (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) and, if applicable, car allowance
(collectively, the “Benefits”), as if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the Benefits shall be secondary to those
provided under such other plan during such applicable period of eligibility; and
provided further that if the Executive becomes reemployed with another employer
and is eligible to receive a car allowance, the Company shall be relieved of its
obligation to pay the Executive’s car allowance.

(iv)          during the eighteen (18) month period following the Date of
Termination, contribute to the Company’s retirement plans (if any) on behalf of
the Executive an amount equal to the Company’s contribution (including matching
contributions) to the Company’s retirement plans (if any) which would have been
made for the benefit of the Executive if the Executive ‘s employment continued
for eighteen (18) months after the Date of Termination, assuming for this
purpose that all benefits under such retirement plans are fully vested and that
the Executive’s compensation during such eighteen (18) months were the same as
it had been immediately prior to the Change of Control;

(v)           provide the Executive, at the Company’s expense, with outplacement
services reasonably selected by the Executive, provided that the cost to the
Company shall not exceed $15,000; and

(vi)          to the extent not theretofore paid or provided, timely pay or
provide to the Executive any other amounts and benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice, contract or agreement of the Company.


--------------------------------------------------------------------------------


 

(b)           Anything in this Agreement to the contrary notwithstanding, a
termination of employment by the Executive for any reason or for no reason
during the period commencing on the date that is six months after the date of a
Change of Control and ending ten (10) business days thereafter shall be deemed
to be an “Involuntary Termination” for all purposes of this Agreement.

3.             Termination of Employment Following a Change of Control for Cause
or Other Than in Connection with an Involuntary Termination.  If following a
Change of Control the Executive’s employment is terminated for Cause or the
Executive resigns other than in connection with an Involuntary Termination or
due to the Executive’s death or disability, this Agreement shall terminate
without further obligations to the Executive and all obligations and rights of
the Executive and the Company shall be governed by the appropriate provisions of
any then existing employment or severance agreement or arrangement between the
Executive and the Company.  The Executive shall not be deemed to have been
terminated for Cause under this Agreement, unless the following procedures have
been observed.  To terminate the Executive for Cause, the Board must deliver to
the Executive notice of such termination in writing, which notice must specify
the facts purportedly constituting Cause in reasonable detail.  The Executive
will have the right, within 10 days of receipt of such notice, to submit a
written request for review by the Company.  If such request is timely made,
within a reasonable time thereafter, the Board (with all directors attending in
person or by telephone) shall give the Executive the opportunity to be heard
(personally or by counsel).  Following such hearing, a majority of the directors
then in office must confirm that the Executive’s termination was for Cause,
otherwise the executive’s termination shall be deemed to have been made by the
Company without Cause for purposes of this Agreement.  The Company’s compliance
with the procedure set forth above shall not be in lieu of, or otherwise deprive
the Executive of, his right to challenge the Company’s determination that such
termination was for Cause in accordance with Sections 8(g), (h) and (i).

4.             Effect on Option, Restricted Stock and Restricted Unit
Agreements.  Immediately prior to a Change in Control, all stock option, unit
option, restricted stock and restricted unit grants made to the Executive by the
Company which are outstanding at the time of such event shall be accelerated and
become fully vested.  Accordingly, all stock and unit options shall be
exercisable at such time in accordance with their terms.  This Agreement is
intended to amend all stock option, unit option, restricted stock and restricted
unit grants previously awarded to the Executive to accelerate vesting as
described above to the extent vesting would not otherwise be accelerated under
the terms of such stock option, unit option, restricted stock and restricted
unit grants.  The Company agrees for purposes of determining the continued
exercisability of Executive’s stock option outstanding on the Date of
Termination, Executive shall be considered to have remained employed by the
Company until the date that is eighteen (18) months from the Date of
Termination.

5.             Certain Additional Payments by the Company.

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any


--------------------------------------------------------------------------------


income taxes (and any interest and penalties imposed with respect thereto) and
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  The
Company’s obligation to make Gross-Up Payments under this Section 5 shall not be
conditioned upon the Executive’s termination of employment.

(b)           Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by Deloitte &
Touche, LLP, or such other nationally recognized certified public accounting
firm as may be designated by the Executive (the “Accounting Firm”).  The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company.  In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Executive may appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Company to the
Executive within 5 days of the receipt of the Accounting Firm’s determination. 
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
the Company exhausts its remedies pursuant to Section 5(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to or for the benefit of the Executive
within ten (10) business days after the Accounting Firm has given the Company
notice of the amount it has determined to be the Underpayment.

(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment.  Such notification shall be given as soon
as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim.  The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim and the Company has a good faith basis to contest the claim,
the Executive shall:

(i)            give the Company any information reasonably requested by the
Company relating to such claim,


--------------------------------------------------------------------------------


 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim, and

(iv)          permit the Company to participate in any proceedings relating to
such claim;

 provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 5(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees that he will, to the
extent reasonably requested by the Company, prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
reasonably determine; provided, however, that, if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 5(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 5(c)) pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto), within ten (10) business days after the
Executive’s receipt thereof (which receipt shall include without limitation the
recordation by the applicable taxing authority of any credit against the
Executive’s taxes).  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.


--------------------------------------------------------------------------------


 

(e)           Notwithstanding any other provision of this Section 5, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of the Gross-Up Payment, and the Executive hereby
consents to such withholding.

(f)            Definitions.  The following terms shall have the following
meanings for purposes of this Section 5:

(i)            “Code” means the Internal Revenue Code of 1986, as amended.

(ii)           “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

(iii)          “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(iv)          A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(v)           “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

6.             Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and subject to
the effect of the provisos at the end of Section 2(a)(iii) above, such amounts
shall not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), to the full extent permitted by law,
all legal fees and expenses that the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus, in each case, interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code.

7.             Successors.

(a)           This Agreement is personal to the Executive, and, without the
prior written consent of the Company, shall not be assignable by the Executive
other than by will or


--------------------------------------------------------------------------------


the laws of descent and distribution.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as provided in Section 7(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  For purposes hereof, “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

8.             Miscellaneous.

(a)           The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified other than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Company:

On Assignment, Inc.
26651 West Agoura Road
Calabasas, CA 91302
Attention:  Chief Executive Officer

if to the Executive, to the most recent address on file with the Company’s Human
Resources Department,

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d)           The Company may withhold from any amounts payable under this
Agreement such United States federal, state or local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation.


--------------------------------------------------------------------------------


 

(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 2, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(f)            Simultaneously with the execution of this Agreement by a duly
authorized officer of the Company and the Executive, the Executive shall no
longer be eligible to participate in the ASGN Severance Plan.

(g)           All claims by the Executive for payments or benefits under this
Agreement shall first be directed to and determined by the Company’s
Compensation Committee of the Board of Directors and shall be in writing.  Any
denial by the Compensation Committee of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Compensation Committee shall afford the Executive a reasonable
opportunity for a review of the decision denying a claim and shall further allow
the Executive make a written demand upon the Company to submit the disputed
matter to arbitration in accordance with the provisions of paragraph (h) below. 
The Company shall pay all expenses of the Executive, including reasonable
attorneys and expert fees, in connection with any such arbitration.  If for any
reason the arbitrator has not made his award within ninety (90) days from the
date of Executive’s demand for arbitration, such arbitration proceedings shall
be immediately suspended and the Company shall be deemed to have agreed to
Executive’s position and the Company shall, as soon as practicable and in any
event within 10 business days after the expiration of such 90 day period, pay
Executive his expenses and all amounts claimed by him that were the subject of
such dispute and arbitration proceedings.

(h)           Subject to the terms of paragraph (g) above, any dispute arising
from, or relating to, this Agreement shall be resolved at the request of either
party through binding arbitration in accordance with this paragraph (h).  Within
10 business days after demand for arbitration has been made by either party, the
parties, and/or their counsel, shall meet to discuss the issues involved, to
discuss a suitable arbitrator and arbitration procedure, and to agree on
arbitration rules particularly tailored to the matter in dispute, with a view to
the dispute’s prompt, efficient, and just resolution.  Upon the failure of the
parties to agree upon arbitration rules and procedures within a reasonable time
(not longer than 15 business days from the demand), the Commercial Arbitration
Rules of the American Arbitration Association shall be applicable.  Likewise,
upon the failure of the parties to agree upon an arbitrator within a reasonable
time (not longer than 15 business days from demand), there shall be a panel
comprised of three arbitrators, one to be appointed by each party and the third
one to be selected by the two arbitrators jointly, or by the American
Arbitration Association, if the two arbitrators cannot decide on a third
arbitrator.  At least 30 days before the arbitration hearing (which shall be set
for a date no later than 60 days from the demand), the parties shall allow each
other reasonable written discovery including the inspection and copying of
documents and other tangible items relevant to the issues that are to be
presented at the arbitration hearing.  The arbitrator(s) shall be empowered to
decide any disputes regarding the scope of discovery.  The award rendered by the
arbitrator(s) may include, without limitation, special, punitive and/or
consequential damages, if and to the extent deemed appropriate by the
arbitrator(s).  The award rendered by the arbitrator(s) shall be final and
binding upon both parties.  The arbitration shall be


--------------------------------------------------------------------------------


conducted in Los Angeles County, California.  The California State Superior
Court located in Los Angeles County, California shall have exclusive
jurisdiction over disputes between the parties in connection with such
arbitration and the enforcement thereof, and the parties consent to the
jurisdiction and venue of such court for such purpose.

(i)            This Agreement shall be governed by the laws of the State of
Delaware, without giving effect to any choice of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

(j)            This Agreement shall terminate and be of no further force and
effect immediately upon the Executive’s voluntary termination of his employment
with the Company (irrespective of whether such termination constitutes
retirement or resignation), provided that such termination is not with Good
Reason and does not constitute an Involuntary Termination.

 (k)          If the Company determines that any payment obligation pursuant to
this Agreement will trigger tax obligations under Section 409A of the Code (as
defined in Section 5), then the parties shall use their commercially reasonable
efforts to structure an alternative payment mechanism consistent with the
parties’ objectives, to the extent reasonably practicable, that will not trigger
such tax obligations under Section 409A of the Code.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

/s/ JAMES BRILL

 

 

James Brill

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

ON ASSIGNMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ PETER DAMERIS

 

 

 

 

Peter Dameris

 

 

 

 

Chief Executive Officer

 


--------------------------------------------------------------------------------